DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62905032, filed 9/24/19.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.

If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1-20 are directed to a computer implemented method and system directed to a computer implemented method.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims are directed to a judicial exception (i.e. an abstract idea).

Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts. The claims describe the steps providing an ideal occupation based on user desires.  The addition of the limitations that narrow the idea, such as the development and usage of the services, merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
fundamental economic practice inasmuch as allowing users to utilize an marketplace (i.e., creating a contractual relationship, and providing features that are fundamental aspects of the economy) and is considered a foundational and basic principle in the realm of commerce (see July 2015 Update: Section III (A) and buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)).  Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of providing a user with an offer to bid on a service.  Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).
Additionally, this concept is considered a method of organizing human activity by providing a potential careers and other various information based on and for a user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities, advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)).  Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales activities or behaviors abstract. One such example is the use of advertising as an exchange or currency (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)).  Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales force or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
Finally, the concept of identifying and transmitting possible career selection/choices to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data.  Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)).  The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. an online interfaces with websites, interactions with websites, and various forms of software for presenting data to a user).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity.  Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (i.e. an online interfaces with websites, interactions with websites, and various forms of software for presenting data to a user) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the concept identifying and transmitting data information to a user, and carrying out an with routine, 
Ultimately, the claimed machine function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.  Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 2-8, 10-14 & 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The claims provide 
Conclusion in view of the Test: Independent claims are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varga et al. (US Patent Pub. 20200302564; referred to hereinafter as Varga).
Claims 1, 9 & 15:	Varga disclose a system and method for career exploration and exposure (abstract & 0004-0005), comprising, a computer, an application stored in the computer (0019-0020), that when executed, receives a first message from a client device, the first message providing at least specifications for a future lifestyle and describing vocational interests of a party interested in the future lifestyle (0021-0022 & 0026-0029), determines cost of the desired future lifestyle, determines occupations 
Claims 2, 11 & 16:	Varga disclose specifications comprise at least one of the party's desired residence location, the user's desired housing arrangements, the user's eating habits, the user's transportation requirements, and the user's preferences for children, pets, and luxuries (0058).
Claims 3, 13 & 18:	Varga disclose first message further includes a present education level of the party (0023) and age (0071).
Claim 4:	Varga disclose based on at least one occupation in the subset and further based on the present education level, determines whether further education is needed to fulfill requirements of the at least once occupation (0062-0064).
Claims 5 & 12:	Varga disclose the system is directed to students and adults considering career changes (0017).
Claims 6 & 20:	Varga disclose the costs of desired future lifestyle account for cost of living changes (0094).
Claim 7:	Varga disclose the application is web-based and mobile ready (0035).
Claim 8:	Varga disclose providing separate interfaces for students, for adults, and for organizational administrators and staff users (0055-0064).

Claims 14 & 19:	Varga disclose that based on at least one of the present age and education level of the user, and further based on the vocational interests, recommending educational curricula for the user to qualify for the occupations (0022 & 0062-0068).
Claim 17:	Varga disclose the module evaluating financial requirements (0067).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rappa (20200402011) refers to various systems, methods, and media for providing an individual with at least one option for relocation are provided. Individual occupation information is obtained that corresponds to a primary occupation, an employment history, or an education of the individual. Individual preference information is obtained that corresponds to a lifestyle preference of the individual. Current location information is obtained, from a predetermined source, which corresponds to a plurality of locations. The individual occupation information and the individual preference information are correlated with the current location information. At least one location is provided, as the at least one option for relocation, to the individual.


The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649